Citation Nr: 1505376	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-18 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a left thumb injury.  

2.  Entitlement to a compensable rating for residuals of a fractured mandible.

3.  Entitlement to an initial compensable rating for loss of teeth due to bone loss of the mandible.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to August 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran filed a notice of disagreement in November 2009 and was provided with a statement of the case in February 2010.  The RO construed a May 2010 report of contact as a timely substantive appeal and the Board will do the same.  

As will be discussed further below, the Veteran was granted service connection for loss of teeth due to bone loss of the mandible in January 2011.  The Veteran submitted a notice of disagreement in March 2011.  However, to date a statement of the case has not been issued. 

The issue of entitlement to an initial compensable rating for loss of teeth due to bone loss of the mandible is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A disability manifested by residuals of a left thumb injury is not demonstrated by the evidence of record. 

2.  Throughout the entire appeal period the Veteran's residuals of a mandible fracture has been manifest by no worse than slight displacement.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a left thumb injury are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

2.  The criteria for a compensable rating for residuals of a fractured mandible have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.150, Diagnostic Code 9904 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In regards to the Veteran's claim for service connection, the notice requirements were accomplished by a letter sent in September 2008, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his increased rating claim was also satisfied by the September 2008 letter.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in September 2009.  The Board finds that the examination report in regards to the Veteran's left thumb is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  The Board also finds that the VA examination report in regards to the Veteran's left mandible is adequate for rating purposes because the examiner conducted a clinical evaluation, interviewed the Veteran, and described the Veteran's left mandible disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board notes that both examinations were completed over five years ago.  However, the Board finds that the evidence of record added to the file after the September 2009 VA examinations do not indicate a worsening of the Veteran's left mandible disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (providing that the mere passage of time between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination); see also VAOPGCPREC 11-95 (noting that nothing in court precedent indicates that an examination that is contemporaneous with the claim for an increase and is adequate for rating purposes at the agency of original jurisdiction would be rendered inadequate for purposes of the Board's review solely by reason of the passage of time between the examination and the Board's review; an examination report which was sufficient for purposes of the claim before the agency of original jurisdiction will thus generally be sufficient for purposes of the Board's review).  The Board also finds that the evidence of record added to the file does not indicate that the Veteran now has a disability of his left thumb.  As such, the Board still finds the examination reports to be adequate.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The Veteran contends that he has a left thumb disability that is related to a fracture he suffered in boot camp during a football game.  See October 2008 statement.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's August 1975 separation report of medical history shows that the Veteran reported problems with his left thumb.  The Veteran reported that he fracture his metacarpophalangeal joint (MCP) of his left thumb that was "reset" four weeks later in a 1972 football game.  The Veteran reported that it still gets stiff in cold weather and sometimes dislocated.  The examiner did not diagnose a left thumb disability.  The Veteran's service treatment records are otherwise absent of any complaints, treatment, or diagnosis of a left thumb disability.  

Post-service private treatment records dated June 2000 to May 2011 are absent of any complaints, treatment, or diagnosis of a left thumb disability.

Post-service VA treatment records dated September 2008 to April 2011 are absent of any complaints, treatment, or diagnosis of a left thumb disability.  
The Veteran was afforded a VA examination in September 2009.  The Veteran reported he fractured his left thumb during a football game in 1972.  The Veteran complained of cramping and stiffness.  The Veteran also reported pain and locking.  On physical examination the examiner found that on active range of motion there was no gap between the left thumb pad and the fingers and there was no objective evidence of pain.  The examiner also found that there was no objective evidence of pain following repetitive motion and there was no additional or new limitation of motion.  There was no amputation of a digit or part of a digit, ankylosis of one or more digits, deformity of one or more digits, decreased strength for pushing pulling and twisting, nor decreased dexterity for twisting probing, writing, touching, and expression.  X-rays revealed a healed fracture of the distal left radius with no complications seen.  The left hand and wrist were otherwise negative.  The examiner diagnosed a normal left thumb examination.  

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding that the Veteran currently has a diagnosed left thumb disability. Additionally, although the evidence demonstrates that the Veteran has pain, cramping, stiffness, and locking of the left thumb, the September 2009 VA examiner concluded that physical examination of the Veteran's left thumb was normal.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

The Board acknowledges the Veteran's assertions that he currently has a left thumb disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a left thumb disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether he has a currently diagnosed left thumb disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Therefore, the Board assigns no probative weight to the Veteran's assertions that he has currently diagnosed left thumb disability.  
Instead, the Board finds the September 2009 VA examination report to be highly persuasive to the issues at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the September 2009 VA examiner is a VA nurse practitioner and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination of the Veteran, x-rays and acknowledgement of the Veteran's lay history.  Furthermore, the examiner's conclusions are also consistent with the evidence of record, as there is no evidence of a current diagnosis of a left thumb disability manifested by pain, cramping, stiffness, and locking. 

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



Increased Rating 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

The Veteran's service-connected residuals of a fractured mandible is rated under 38 C.F.R. § 4.150, Diagnostic Code (DC) 9904 for malunion of the mandible.  Under DC 9904 a noncompensable rating is assigned for slight displacement.  A 10 percent rating is warranted for moderate displacement.  A 20 percent rating is warranted for severe displacement.  The note to DC 9904 states that the ratings are dependent upon the degree of motion and relative loss of masticatory function.  
Turning to the evidence of record, post-service private treatment records dated June 2000 to May 2011 are absent of any complaints regarding the Veteran's service-connected residuals of a mandible fracture.  

Post-service VA treatment records dated September 2008 to April 2011 are absent of any complaints regarding the Veteran's service-connected residuals of a mandible fracture.  

The Veteran was afforded a VA examination in September 2009.  The examiner noted that the Veteran's chief complaint was dental problems related to the jaw fracture.  The Veteran reported that he was not having any problems with his jaw and his chief complaint was the deterioration of his teeth.  On physical examination, there was no loss of bone of the maxilla, malunion or nonunion of the maxilla, loss of bone of the mandible, nonunion of the mandible, malunion of the mandible, loss of motion at the temporomandibular articulation, loss of bone of the hard palate, evidence of osteoradionecrosis, evidence of osteomyelitis, tooth loss due to loss of substance of body of maxilla or mandible (other than loss due to periodontal disease), nor speech difficulty.  X-rays revealed a healed fracture of the left mandible with no complication seen.  

Based on the above lay and medical evidence, the Board finds that through the entire appeal period the Veteran's service-connected residuals of a fractured mandible have been manifest by no worse than slight displacement.  

The Board has considered whether a higher evaluation may be warranted under a different diagnostic code.  The Board notes that the Veteran has already been service connected for loss of teeth due to bone loss of the mandible under DC 9913 in January 2011.  See 38 C.F.R. § 4.14.  Furthermore, as noted in the September 2009 VA examination, there was no loss of bone of the maxilla, malunion or nonunion of the maxilla, loss of bone of the mandible, nonunion of the mandible, malunion of the mandible, loss of motion at the temporomandibular articulation, loss of bone of the hard palate, evidence of osteoradionecrosis, nor evidence of osteomyelitis.  As such, the Board finds that the other diagnostic codes under 38 C.F.R. § 4.150 are not applicable. 
In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for residuals of a left thumb injury is denied.  

Entitlement to a compensable rating for residuals of a fractured mandible is denied.  


REMAND

Additionally, the Board again notes that in a January 2011 rating decision, the AMC granted service connection for loss of teeth due to bone loss of the mandible. In a March 2011 statement, the Veteran asserted that the decision was too vague and was not enough for VA treatment for his teeth.  However, to date the Veteran has not been provided with a statement of the case.  Therefore, on remand the Veteran should be provided with such.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

The Veteran should be furnished a statement of the case that addresses the issue of entitlement to a compensable rating for his service-connected loss of teeth due to bone loss of the mandible.  The issue should only be returned to the Board if the Veteran files a timely Substantive Appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


